275 S.W.3d 321 (2008)
In the ESTATE OF: Carole R. ZIMBROLT.
Michael Cohen, Appellant/Plaintiff,
v.
Ronald Fromson, Respondent/Defendant.
No. ED 90880.
Missouri Court of Appeals, Eastern District, Division Two.
November 18, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 13, 2009.
Application for Transfer Denied February 24, 2009.
John C. Kress, Kathryn E. Van Voorhees, Jonathan E. Fortman, J. Scott Kessinger, St. Louis, for appellant.
Erin M. Matis, Robert Penninger, St. Louis, for respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Michal Cohen ("Cohen") appeals the probate court's granting of Ronald Fromson's ("Brother") motion to dismiss. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
*322 The judgment is affirmed pursuant to Rule 84.16(b).